Title: To Thomas Jefferson from Thomas Sim Lee, 27 April 1781
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council, 27th. April, 1781.

Genl. Hamilton has informed us that a Flag with Cloathing and  Money for the late Convention Troops stationed in Virginia and Maryland has arrived at Hampton and requested Permission to land them at George Town in Maryland, which we have granted so far as concerns the Troops in Maryland under certain restrictions and referred him to your Excellency as to the Necessaries for the Troops in Virginia. We wish that the enclosed Letter for Mr. Hoakesly may be sent on Board the Flag in such Manner as you may think proper to direct.
